Citation Nr: 0103906	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the 0 percent disability rating assigned for the 
veteran's service-connected hepatitis B is appropriate.

WITNESS AT HEARING ON APPEAL

Veteran's spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




REMAND

The veteran served on active duty from July 1973 to May 1976.

This appeal arises from a March 1997, Department of Veterans 
Affairs Regional Office (VARO), Atlanta, Georgia rating 
decision which, in pertinent part, granted the veteran 
entitlement to service connection for hepatitis B, evaluated 
as 0 percent disabling, effective October 28, 1996. 

The appellant contends, in essence, that the veteran's 
service-connected hepatitis B warrants a higher disability 
rating than currently assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that the rule articulated 
in Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, No. 96-947, slip 
op. at 8-9; Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
she is aware that this appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant or veteran in 
characterizing the issue on appeal to properly reflect 
disagreement with the initial disability evaluation assigned 
to the veteran's service-connected disability.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
This includes the duty to obtain VA examinations which 
provide an adequate basis upon which to determine entitlement 
to the benefit sought.

Although the veteran received an examination for housebound 
status or permanent need for aid and attendance, the Board 
notes that the veteran has not been provided a comprehensive 
VA examination to determine the extent of symptomatology 
associated with his hepatitis B.  The appellant claims that 
the veteran's liver is damaged and that he has 
gastrointestinal problems that are symptoms of his hepatitis 
B.  Therefore, in light of the appellant's reports that the 
veteran has liver damage and gastrointestinal problems 
associated with hepatitis B, the Board finds that further 
development of the evidence is necessary.  Hyder v. 
Derwinski, 1 Vet. App. 22 (1991).  Accordingly, a 
comprehensive VA examination should be scheduled.  Thus, the 
case is REMANDED for the following development:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
extent of his service-connected hepatitis 
B.  The veteran's medical records should 
be made available to the VA examiner for 
review prior to the examination.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The examiner must provide a 
thorough description of the veteran's 
service-connected hepatitis B.  Regarding 
the veteran's hepatitis B, the examiner 
should specify whether he manifests 
demonstrable liver damage with mild 
gastrointestinal disturbance.  The 
examination report should then be 
associated with the veteran's claims 
folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  VARO should then readjudicate the 
issue with consideration of the 
additional evidence, and, if VARO 
continues to deny the veteran's claim, 
furnish the appellant, as the veteran's 
fiduciary, her an appropriate 
supplemental statement of the case.  She 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2000) failure to cooperate by having the veteran attend the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


